ON REHEARING.
This case was heard in Department and a decision rendered affirming the judgment of the trial court in Monroe Water Co. v.Town of Monroe, 130 Wash. 351, 227 P. 516. On petition of appellant a rehearing was granted and the case has been twice heard En Banc.
The facts involved are stated in the cited opinion, and it is only necessary to refer briefly thereto. On a rehearing before the department of public works, that body abrogated the portion of the franchise granted by appellant to respondent whereby respondent was to furnish appellant with free water for the extinguishment of fires, free water for street flushing on paved streets, free water for drinking fountains for man and beast, and free hydrant rentals for hydrants then or thereafter placed in the town connected with the water system. A new order was entered requiring the town to pay to respondent $1,000 per year for water supplied to the first thirty hydrants in use in the town, and $24 per year for each additional hydrant. This is the order affirmed by the trial court and affirmed in the Departmental opinion.
Although not of vital importance, the Departmental opinion stated that appellant questioned the constitutional *Page 357 
powers of the legislature to vest in the department of public works the right to abrogate contract provisions contained in a franchise. Appellant disclaims such intention, and concedes that this court has declared and reaffirmed such powers in the legislature, but insists that the legislature has not exercised it.
Appellant relies upon the contention that the power given the department under the statutes to regulate rates and charges did not authorize it to abrogate a franchise provision in the nature of a consideration moving to the municipality for granting the franchise. It is insisted, first, that in respect to the protection of the interests of the consuming public at large in which the city has no proprietary financial interest, exclusive authority to regulate has been conferred upon the board of public works; and second, that the governing body of the municipality is clothed with full power to fix and determine by necessary franchise provisions the consideration it will exact for granting a franchise, and that the department of public works has been granted no power to modify, change, or interfere with such franchise provisions. The first proposition is rested upon Stateex rel. Webster v. Superior Court, 67 Wash. 37, 120 P. 861, Ann. Cas. 1913D 78, L.R.A. 1915C 287, and the second upon cases beginning with Tacoma Railway  Power Co. v. Tacoma, 79 Wash. 508,140 P. 565, where we held:
"No power was given to the public service commission (now succeeded by the board of public works) to grant, modify, or abrogate franchises or contracts arising out of franchises, except in regard to rates and the regulation of service in respect to its safety, efficiency, and equality."
We followed that in Pacific Tel.  Tel. Co. v. Everett,97 Wash. 259, 166 P. 650, where we held that a municipality in granting franchises had the right to *Page 358 
exact consideration therefor. In that case the following language was used:
"A municipality can, as a condition precedent to the use of its property, exact of the user such terms and conditions as it may deem necessary to impose, whether the property the use of which is granted be held by it in its governmental or private capacity. Any person or corporation accepting the privileges granted must be held to have accepted them upon the conditions imposed, . . ."
We again held in State ex rel. Tacoma R.  Power Co. v.Public Service Commission, 101 Wash. 601, 172 P. 890, that there was power conferred upon the commission to deal with the questions of safety, efficiency, rates, and quality of service, but none, either expressly or by necessary implication, to deal with the questions of franchises, or to modify any of the terms or conditions that may have previously been imposed. These decisions were followed and reaffirmed in Seattle v. Puget SoundTraction, Light  Power Co., 103 Wash. 41, 174 P. 464, and inState ex rel. Seattle v. Seattle  Rainier Valley R. Co.,113 Wash. 684, 194 P. 820, 15 A.L.R. 1194. In the last cited case, the public service commission contended that it had power to revoke a franchise provision requiring the public carrier to carry city policemen and firemen free while in the discharge of their public duties. The commission made an order eliminating that provision, and requiring the carrier to charge the regular adult fares to such policemen and firemen. We decided that the commission had no such power, and held that the power granted to it to regulate rates, fares and service, related only to rates, fares and service as affecting the general public as distinguished from the proprietary rights of the municipality granting the franchise. It was sought to distinguish that case from the cases of *Page 359 State ex rel. Tacoma R.  Power Co. v. Public ServiceCommission, supra, and Seattle v. Puget Sound Traction, Light Power Co., supra, but we said in regard thereto:
"The language in those opinions, selected and depended upon by the appellant, must be understood in the light of the subjects to which it was directly or impliedly intended. It referred to rates, fares and service as related to the rights of the general public as distinguished from the proprietary rights of the city granting the franchises. Obviously this is so, for, in theTacoma case, one of the franchise provisions immediately and directly called in question (similar to the one in the case at bar) was free transportation to certain officers and employees of the city, relief from which it was therein decided the commission was powerless to consider."
It is contended here, however, by respondent that in all the foregoing cases we were passing upon a different statute. It is true that we were passing upon the powers conferred under § 10389, Rem. Comp. Stat. [P.C. § 5580], relating to common carriers. The statute involved here is § 10390, Rem. Comp. Stat. [P.C. § 5581], regulating charges and service of gas, electrical and water companies to be fixed by the commission. A comparison of the two statutes will clearly disclose that there is no difference between them except the necessary difference in the words referring to the public utility regulated, except that in § 10390 the word "contract" appears, which does not appear in § 10389.
The word "contract," as used in § 10390, undoubtedly refers to the contract mentioned in § 10365 [P.C. § 5556], which is:
"No gas company, electrical company, or water company shall extend to any person or corporation any form of contract or agreement, or any rule or regulation *Page 360 
or any privilege or facility except such as are regularly and uniformly extended to all persons and corporations under like circumstances."
Section 10344, Rem. Comp. Stat. [P.C. § 5535], defines "person" to include an individual, firm or co-partnership; and "corporation" to include a corporation, company, association, or joint stock association; which clearly does not include municipal corporations. Hence, the contracts referred to in § 10390 evidently have to do with contracts entered into between a public utility and members of the consuming public, and have nothing to do with contracts entered into between such public utility and the municipality which granted it the franchise under which it operates.
The majority of the court are therefore convinced that the applicable provisions of the statute relating to regulation by the department of public works are the same as the applicable provisions of the statute relating to public carriers, considered and decided in the aforecited cases. The statutes being practically identical, the same decisions should govern both.
The Departmental decision is, therefore, now overruled, and the judgment of the lower court and of the department of public works are reversed.
TOLMAN, C.J., MACKINTOSH, MITCHELL, and ASKREN, JJ., concur.